DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 14, 2021.  These drawings are acceptable.

Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on June 22, 2022 and read as follows “JUMPER CABLE AND METHOD TO JUMP START AN AUTOMOBILE”.  The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Claim 8 has been amended to recite:
Claim 8. The jumper cable according to claim 7, wherein the voltage detection module comprises a sixth resistor and a seventh resistor;
wherein a first end of the sixth resistor is connected with the main control module, a first end of the seventh resistor is connected with an anode of the battery; and a second end of the seventh resistor is grounded; and
wherein the main control module is configured to detect a first voltage and a first time of the voltage detection module when the battery is ON, a second voltage and a second time of the voltage detection module when decreasing in a process of ignition, and a third voltage and a third time of the voltage detection module when increasing again, the main control module is configured to judge whether the ignition is successful or not according to the detected voltages and times and a preset ignition success logic.

Examiner’s Note: The above changes merely correct for typographical errors and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.

Allowable Subject Matter
Claims 2 – 10 are allowed.

Applicant has amended independent claim 4 in response to the office action mailed on March 22, 2022.  The amendment and arguments found on pages 3-11 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner's statement of reasons for allowance: 
With regard to claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein a first end of the first resistor is connected with the main control module and a first end of the second resistor, a second end of the first resistor is connected with the negative ignition clip, and a second end of the second resistor is grounded; wherein the main control module is configured to control the indicator lamps to light up according to a preset first mode when it detects that a voltage is in a preset access voltage range, and the main control module is configured to control the indicator lamps to light up according to a preset second mode and to control the buzzer control module to beep and alarm when it detects that the voltage is higher than a maximum voltage of the preset access voltage range; and wherein the main control module is configured to control the relay control module to turn off the relay switch every preset seconds for a preset time duration after the relay control module controls the relay switch to couple, wherein the main control module is configured to control the indicator lamps to light up according to a preset third mode when the main control module detects that the voltage of the startup detection module decreases to 0 within the preset time duration.”
Claim(s) 2-3 and 5-10 are allowed by dependence on claim 4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Guo (US 2019/0081472 A1) teaches a device for jump starting a vehicle with a depleted vehicle battery includes a power supply, a detecting unit, a microcontroller unit (MCU), and two output ports. At least one of the at least one of the two output ports may include a clamp. The detecting unit may be configured to detect a signal indicative of an open/closed state of the clamp. The microcontroller unit (MCU) may be configured to cut off an electrical connection of the clamp with a power supply of a booster basing on the detected signal indicative of the closed state of the clamp.
Zhu (US 11,303,122 A1) teaches a jumper cable device, comprising an input port, two clamps, a main controller, a clamp polarity detection module and a clamp connection module. The input port is configured to be connected to a startup power source. The clamps are configured to be connected to a battery of a load. The clamp polarity detection module and the clamp connection module are connected to the main controller and the clamps. When the clamps are connected to the battery, the clamp polarity detection module detects polarities of electrodes of the battery to which the two clamps are connected, and the main controller acquires a detection result signal therefrom, control the clamp connection module according to the detection result signal to determine polarities of the two clamps according to the polarities of the electrodes of the battery and connect circuits between the input port and the two clamps to boost the battery.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
                                                                                   /JARED FUREMAN/                                                                                   Supervisory Patent Examiner, Art Unit 2836